19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 1 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 2 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 3 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 4 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 5 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 6 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 7 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 8 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                       Pg 9 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 10 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 11 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 12 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 13 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 14 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 15 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 16 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 17 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 18 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 19 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 20 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 21 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 22 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 23 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 24 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 25 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 26 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 27 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 28 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 29 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 30 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 31 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 32 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 33 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 34 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 35 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 36 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 37 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 38 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 39 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 40 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 41 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 42 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 43 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 44 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 45 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 46 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 47 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 48 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 49 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 50 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 51 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 52 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 53 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 54 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 55 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 56 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 57 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 58 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 59 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 60 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 61 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 62 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 63 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 64 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 65 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 66 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 67 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 68 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 69 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 70 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 71 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 72 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 73 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 74 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 75 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 76 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 77 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 78 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 79 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 80 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 81 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 82 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 83 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 84 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 85 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 86 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 87 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 88 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 89 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 90 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 91 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 92 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 93 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 94 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 95 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 96 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 97 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 98 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 99 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 100 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 101 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 102 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 103 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 104 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 105 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 106 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 107 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 108 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 109 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 110 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 111 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 112 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 113 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 114 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 115 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 116 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 117 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 118 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 119 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 120 of 121
19-10747-shl   Doc 273   Filed 12/17/19 Entered 12/17/19 13:23:05   Main Document
                                      Pg 121 of 121
